Citation Nr: 0215278	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  02-00 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) pension benefits in the 
amount of $5262.00.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran served on active duty from September 1970 to May 
1972.  

This matter comes to the Board of Veterans' Appeals (the 
Board) from a November 2001 decision by the Committee on 
Waivers and Compromises (Committee) of the VA Regional Office 
(RO) which denied the veteran's request for waiver of 
recovery of an overpayment of pension benefits in the amount 
of $5262.00 as not being timely filed.  The veteran perfected 
an appeal of that decision.

The Board notes that, in addition to the $5262.00 overpayment 
being addressed in this decision, the veteran was overpaid 
the additional sum of $21,209.00 due to the receipt of Social 
Security disability benefits from 1991 through 1994.  
Although this debt was created in August 1994, in a December 
2001 decision the RO Committee determined that the veteran 
had not received notice of the additional overpayment, or his 
right to request waiver of recovery of the additional 
$21,209.00 overpayment.  His October 2001 request for waiver 
of recovery of the total overpayment was, therefore, found to 
be timely as it pertained to the additional overpayment of 
$21,209.00 established in August 1994.  The RO Committee 
found that recovery of the additional $21,209.00 overpayment 
would create an undue financial hardship, and waived recovery 
of the additional overpayment.  Because the RO Committee 
granted the veteran's request for waiver of recovery of the 
additional overpayment that matter has been resolved and is 
not before the Board.


FINDINGS OF FACT

1.  The veteran was notified in May 1994 of the existence of 
the $5262.00 overpayment of pension benefits and of his right 
to request waiver of recovery of the overpayment.

2.  The veteran submitted a request for waiver of recovery of 
the $5262.00 overpayment in October 2001.


CONCLUSION OF LAW

The veteran's request for waiver of recovery of the $5262.00 
overpayment was not timely filed.  38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. § 1.963(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that recovery of the $5262.00 
overpayment should be waived because he was not at fault in 
causing the overpayment and because recovery would result in 
undue financial hardship to him.  As noted in the 
Introduction the RO Committee denied the veteran's waiver 
request as not being timely filed.

In the interest of clarity, the Board will initially review 
the laws generally pertaining to the issue on appeal.  The 
Board will then move on to an analysis of the issue.

The VCAA

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that, to 
the extent the provisions are applicable to the veteran's 
claim, VA's duty to inform the veteran and to assist him in 
obtaining the relevant evidence have been met.  See, in 
general, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002)); Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  


Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

VA informed the veteran of the provisions applicable to 
waiver of recovery of an overpayment, including the time 
limit for requesting waiver of recovery, in May 1994.  In a 
November 2001 notice the RO Committee informed the veteran 
that waiver of recovery of the $5262.00 overpayment was 
dependent on whether he had requested waiver of recovery 
within 180 days of notice of the overpayment.  The RO 
Committee provided the veteran a statement of the case in 
January 2002 in which the RO Committee informed the veteran 
of the requirements for obtaining waiver of recovery, 
including submission of the application for waiver of 
recovery within 180 days of notice of the overpayment.  The 
RO notified the veteran that his case was being sent to the 
Board, and informed him that any additional evidence that he 
had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
veteran of the evidence needed to substantiate his claim.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

The issue of whether the veteran is entitled to waiver of 
recovery of the overpayment is dependent on when he was 
notified of the existence of the $5262.00 overpayment and his 
right to request waiver of recovery, and whether he requested 
waiver of recovery within 180 days of the notice.  The 
veteran has submitted arguments regarding the first issue, 
and has not indicated the existence of any evidence that 
might be relevant to that issue.  The second issue is 
dependent on documents already submitted to VA.  The Board 
concludes, therefore, that all relevant data has been 
obtained for determining the merits of the veteran's claim 
and that no reasonable possibility exists that any further 
assistance would aid him in substantiating the claim.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Relevant Law and Regulations

A veteran who is receiving VA pension benefits is required to 
report to VA any material change or expected change in his 
income or other circumstance that affects the payment of 
benefits.  38 C.F.R. § 3.660.  Payments of any kind and from 
any source are countable income for determining eligibility 
for VA pension benefits, unless specifically excluded by law.  
38 U.S.C.A. § 1521(b); 38 C.F.R. § 3.271(a).  Overpayments 
created by the retroactive discontinuance of pension benefits 
will be subject to recovery unless waived.  38 C.F.R. 
§ 3.660(a)(3).

In order to obtain waiver of recovery of an overpayment, the 
application for waiver of recovery must be made within 
180 days following the date of the notice of the overpayment.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963, 1.965.

Analysis

The evidence indicates that the veteran became entitled to 
non-service connected pension benefits in May 1991, based on 
having no countable income.  He submitted Eligibility 
Verification Reports in May 1992 and June 1993 in which he 
did not report receiving any income.  The RO received 
evidence in 1994 showing that he had countable income in 
1991, which resulted in the creation of an overpayment of 
pension benefits in the  amount of $5262.00.

Documents in the claims file show that the veteran was 
notified of the existing overpayment and his right to request 
waiver of recovery of the overpayment in May 1994.  In an 
October 2001 statement he requested waiver of recovery of the 
$5262.00 overpayment on the bases that he was not at fault in 
causing the overpayment and because recovery of the 
overpayment would create an undue financial hardship.  In a 
November 2001 decision the RO Committee determined that the 
veteran had not timely requested waiver of recovery of the 
$5262.00 overpayment (i.e. within the required 180 days) and 
denied waiver of recovery.

In his October 2001 request for waiver of recovery, the 
veteran denied having received notice of the overpayment.  In 
his January 2002 substantive appeal, however, he stated that 
he had not previously requested waiver of recovery of the 
overpayment because he believed that doing so would 
constitute an admission of fault on his part.  He stated that 
he discovered in October 2001 that a request for waiver of 
recovery was not an admission of fault, and he then requested 
waiver of recovery.

The claims file includes a copy of a May 1994 notice to the 
veteran informing him of the reduction in his pension 
benefits due to income in the amount of $5262.00, and that 
such reduction would result in an overpayment.  The claims 
file also includes a certification from the VA Debt 
Management Center (DMC) that a computer-generated letter was 
sent to the veteran at his latest address of record in May 
1994 informing him of the existence of the overpayment and 
all of his procedural and appellate rights pertaining to the 
overpayment.  There is no indication that the notice to the 
veteran was returned as undeliverable.

In this case, the presumption of administrative regularity 
comes into play. "The presumption of regularity supports the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties."  Clear evidence 
to the contrary is required to rebut the presumption of 
regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), 
(quoting United States v. Chemical Foundation, 272 U.S. 1, 
14-15 (1926). While Ashley dealt with regularity and 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied the presumption of regularity 
to procedures at the RO level, such as in the instant case. 

The presumption of regularity applies to hold that VA has 
mailed notice of a decision to the veteran at his latest 
address of record on the date that the decision was issued.  
See Woods v. Gober, 14 Vet. App. 214 (2000).  The VA DMC has 
certified that the veteran was notified of the existence of 
the overpayment and his rights regarding the overpayment at 
his latest address of record in May 1994.  The veteran's 
assertions that he did not receive this notice, which are not 
credible given his subsequent statement regarding his failure 
to timely request waiver of recovery, are not sufficient to 
rebut the presumption of regularity.  In Mindenhall, supra, 
the Court specifically held that a statement such as the one 
of the veteran, standing alone, is not sufficient to rebut 
the presumption of regularity in RO operations.
See also Schoolman v. West, 12 Vet. App. 307 (1999).  

The Board finds, therefore, that the veteran is presumed to 
have received notice of the $5262.00 overpayment and his 
right to request waiver of recovery of the overpayment in May 
1994.  See McCullough v. Principi, 15 Vet. App. 272, 275 
(2001) [a beneficiary's assertion of not having received 
notice of the overpayment is not sufficient to rebut the 
presumption of regularity].

The veteran did not request waiver of recovery of the 
$5262.00 overpayment until October 2001, considerably more 
than 180 days following notice of the overpayment.  The Board 
finds, therefore, that the veteran did not timely request 
waiver of recovery of the $5262.00 overpayment, and that his 
request for waiver of recovery must be denied.

In light of the untimely filing of the request for waiver, 
the veteran's contentions with respect to his lack of fault 
in creation of the indebtedness and financial hardship 
resulting from enforcement of collection of the indebtedness 
may not be considered.
  

ORDER

The request for waiver of recovery of an overpayment of 
pension benefits in the amount of $5262.00 is denied.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

